Brady, J.
When this case was before the general term of this court on a former appeal, it was declared by the court that the act under which the plaintiff had been appointed was unconstitutional; and no appeal was taken from that decision. It was so determined because the act was local, and the subject, so far as it related to the appointment of officers of the courts of this city, including those for this court, was not expressed in its title. The point arose upon the act itself, which was construed as stated. The doctrine of sia/re decisis must, for these reasons, be applied? It is one of great importance in the administration of justice, and should not be departed from, except in extreme cases, founded upon some change in the law of the land, either by legislation or by *179courts of last resort, or when the court is satisfied that an erroneous conclusion has been declared. “ To depart from a decision is undoubtedly an act by which a court incurs a high degree of responsibility, and it should certainly be satisfied that its course is such that the future judgment of the enlightened profession of the law will approve its determination” (Johnson, Ch. J., leavitt agt. Blatchford, 17 N. Y. R., 543, 544). Uniformity of rule in the discharge of judicial duty is, seemingly at least, almost indispensable, as well to the lawyer and the citizen as to the court. ¡No system can approximate perfection, the principles of which, solemnly declared, are reviewed and modified or reversed without impelling reasons, such as suggested by the same tribunal which promulgated them.
There is no such consideration in this case* and the judgment should therefore be affirmed, with costs.
Davis, P. J., and Daniels, J., concurred.